HOOD, Judge.
This is an action for damages arising out of the death of Sammy Vizena. It was instituted by four of the surviving children of the decedent against Chem-Gas Products Company and its insurer, Travelers Insurance Company. Judgment was rendered by the trial court in favor of defendants, and plaintiffs have appealed.
We are rendering judgment today in the companion case of Hilda Vizena v. Travelers Insurance Company et al., La.App., 1970, 238 So.2d 238. The cases were consolidated for trial, and the same issues are presented in both cases.
For the reasons which we assigned in the Vizena case, supra, the judgment appealed from herein is affirmed. The costs of this appeal are assessed to plaintiffs-appellants.
Affirmed.
On Application for Rehearing.
En Banc. Rehearing denied.